Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in the instant application (Preliminary amendment filed 06 August 2019).
Priority
This application is a 371 of PCT/JP2018/004459 filed 02/08/2018. This application claims foreign priority to JAPAN 2017-020921 filed 02/08/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. However, an English translation of the foreign priority document has not been filed. The priority date accorded is 02/08/2017.
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 08/06/2019, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Objections
Claim 4 is objected to because of the following informalities:  In claim 4 a recitation regarding inhibiting skin pigmentation in a mammal or human or patient should be recited.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-135750 A (‘750; machine English translation pages 1-17; cited in IDS filed ).
‘750 teaches a skin pigmentation inhibitor comprising -nicotinamide mononucleotide as the active component including its salts (para 0005, 0016, 0021, 0026 and 0033). Therefore, ‘750 anticipates claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-217629 A (‘629; machine English translation; cited in IDS filed 08/06/2019) in view of in view of JP 2013-523721 A (‘721; machine English translation; cited in IDS filed 08/06/2019) and further in view of CN 104771330 A (‘330; English Abstract; cited in IDS filed 08/06/2019).
	‘629 is drawn to a composition containing a whitening agent which can be nicotinamide (para 0001-0002, 0019, Example 1 at para 0035). The nicotinamide is for inhibiting skin pigmentation and is administered orally (paras 0028; part of the limitations of claims 2 and 3 regarding oral administration and ingestion). However, ‘629 does not teach the use of -nicotinamide mononucleotide (-NMN) as in claims 2-4.
	‘751 teaches that in the living body nicotinic acid amide is present as nicotinic acid amide nucleotide (para 0016).
	‘330 teaches that -NMN maintains the bright color of the skin (see English Abstract). It is present in cells of organisms its safety is high.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention from the teachings of‘751 and‘330 that -nicotinamide -NMN) can be used as an active agent in a method of inhibiting skin pigmentation via ingestion as in claim 4. One of ordinary skill in the art would be motivated to administer -nicotinamide mononucleotide (-NMN) since it is a component of living systems and is highly safe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,695,360 (‘360) in view of in view of JP 2013-523721 A (‘721; machine English translation; cited in IDS filed 08/06/2019) and further in view of CN 104771330 A (‘330; English Abstract; cited in IDS filed 08/06/2019).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant claims 1-3 are drawn to -nicotinamide mononucleotide or a pharmaceutically acceptable salt thereof, which can be orally administered and a health supplement containing it.
Claims 3-5 of ‘360 are drawn to -nicotinamide mononucleotide or a pharmaceutically acceptable salt thereof and wherein it is present in food or drink or it is in the form of a powder.
Claims 3-5 of ‘360 differ from the instant claims in that the instant claims recite the said active agent which is administered orally (claim 2) and an oral supplement containing the active agent (claim 3). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a health supplement for oral administration in view of the teachings of the secondary references as set forth above.
  In the instant case ‘360 teaches the claimed active agent in the form of food, drink or powder.  Although the claims of '360 recite the use of the said compositions for a different purpose, one of ordinary skill in the art would readily recognize that the compositions taught by '360 could be made, and will be useful in other applications too with a reasonable expectation of success.  The use of compositions for oral administration containing known active agents taught in the prior art is not seen to render the instantly claimed inhibitor or its compositions and mode of administration unobvious over the art.  Once the general scheme has been shown to be old, the 


Conclusion
Pending claims 1-4 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623